DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No.11,200,894.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims of the cited US patent.
Here is a comparison between claim 1 of the instant application and claim 1 of the cited US patent.
Instant Application 17/549,034
US patent 11,200,894
Comparison
1. A playback device comprising:
1. A playback device comprising:
same
a network interface; at least one microphone configured to detect sound; at least one speaker; at least one processor; and a housing carrying the network interface, the at least one microphone, the at least one speaker; the at least one processor, and data storage including instructions that are executable by the at least one processor such that the playback device is configured to:
a network interface; one or more processors; at least one microphone configured to detect sound; at least one speaker; data storage having instructions stored thereon that are executable by the one or more processors to cause the playback device to perform functions comprising:
Similar
detect a wake-word event based on a first voice input captured via the at least one microphone, wherein the first voice input comprises a wake word and an utterance, wherein the wake word does not correspond to a command;
monitoring an input sound-data stream representing the sound detected by the at least one microphone for (i) a wake-word event and (ii) a first command keyword event; detecting the wake-word event, wherein detecting the wake-word event comprises after detecting a first sound via the one or more microphones, determining that that the detected first sound includes a first voice input comprising a wake word, wherein the first voice input further comprises an utterance, and wherein the wake word does not correspond to a playback command;
Similar
stream, via the network interface, sound data representing at least a portion of the first voice input to one or more remote servers of a voice assistant service for processing via a voice assistant of the one or more remote servers;
streaming, via the network interface, sound data corresponding to at least a portion of the first voice input comprising the utterance to one or more remote servers of a voice assistant service for processing of the first voice input via a remote natural language unit (NLU) of the one or more remote servers;
Similar
detect a first command keyword event based on a second voice input captured via the at least one microphone, wherein the second voice input comprises a first command keyword and at least one keyword from a set of keywords supported by a local voice assistant, wherein the first command keyword is one of a plurality of command keywords supported by the local voice assistant of the playback device, and wherein the second voice input excludes the wake word;
detecting the first command keyword event, wherein detecting the first command keyword event comprises after detecting a second sound via the one or more microphones, determining that the detected second sound includes a second voice input comprising a first command keyword and at least one keyword, wherein the first command keyword is one of a plurality of command keywords supported by the playback device, wherein the first command keyword corresponds to a particular playback command, and wherein the second voice input excludes the wake word;
Similar
determine, via the local voice assistant, (1) a particular command corresponding to the first command keyword and (ii) one or parameters corresponding to the at least one keyword, the one or more parameters modifying the particular command; and
determining, via a local natural language unit (NLU), an intent based on the at least one keyword, wherein the NLU includes a pre-determined library of keywords comprising the at least one keyword; and
Similar
cause at least one local network device to carry out the particular command according to the one or more parameters.
after (a) detecting the first command keyword event and (b) determining the intent, performing the particular playback command according to the determined intent.
Similar



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 6 – 9, 15, 16, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lockhart et al. (US patent 10,079,015).
As per claims 1, 15, 20, Lockhart et al. teach a playback device comprising: 
a network interface; at least one microphone configured to detect sound; at least one speaker; at least one processor; (Abstract);and 
a housing carrying the network interface, the at least one microphone, the at least one speaker; the at least one processor, and data storage including instructions that are executable by the at least one processor such that the playback device is configured to (“the destination command processor 290 may be a music playing application, such as one located on device 110 or ina music playing appliance, configured to execute a music playing command.”; col.14, lines 57 — 60):
detect a wake-word event based on a first voice input captured via the at least one microphone, wherein the first voice input comprises a wake word and an utterance, wherein the wake word does not correspond to a command (“systems are configured to detect a wakeword, and then process any subsequent audio following the wakeword’; col.2, lines 50 — 52);
stream, via the network interface, sound data representing at least a portion of the first voice input to one or more remote servers of a voice assistant service for processing via a voice assistant of the one or more remote servers (“capture audio following (or surrounding) the wakeword and send audio data to a remote server for speech processing.”; col.3, lines 4 — 7);
detect a first command keyword event based on a second voice input captured via the at least one microphone, wherein the second voice input comprises a first command keyword and at least one keyword from a set of keywords supported by a local voice assistant, wherein the first command keyword is one of a plurality of command keywords supported by the local voice assistant of the playback device, and wherein the second voice input excludes the wake word (“The device, recognizing the wakeword "Alexa" would understand the subsequent audio (in this example, "play some music") to include a command of some sort and would send audio data corresponding to that subsequent audio to a remote device (or maintain it locally) to perform speech processing on that audio to determine what the command is for execution.”; col.2, lines 50 — 60);
determine, via the local voice assistant, (1) a particular command corresponding to the first command keyword and (ii) one or parameters corresponding to the at least one keyword, the one or more parameters modifying the particular command (“for instance, “play mother's little helper by the rolling stones” might produce a result of: {domain} Music, {intent} Play Music, {artist name} “rolling stones,” {media type} SONG, and {song title} “mother's little helper.” As another example, “play songs by the rolling stones” might produce: {domain} Music, {intent} Play Music, {artist name} “rolling stones,” and {media type} SONG.”; col.13, lines 45 – 50; col.14, lines 8 - 50); and 
cause at least one local network device to carry out the particular command according to the one or more parameters (“output includes a command to play music, the destination command processor 290 may be a music playing application, such as one located on device 110 or in a music playing appliance, configured to execute a music playing command.”; col.14, lines 50 - 65);
Claim 15 further discloses that the local network device comprises a second network interface; at least one second processor; and a housing carrying the second network interface, the at least one second processor, and second data storage including second instructions that are executable by the at least one second processor such that the local network device is configured (col.14, lines 50 – 67).

As per claims 2, 16, Lockhart et al. further disclose detecting a second command keyword event based on a third voice input captured via the at least one microphone, wherein the third voice input comprises an utterance, wherein the utterance of the third voice input comprises a second command keyword, and wherein the second command keyword is one of a plurality of command keywords supported by the local voice assistant of the playback device; determine that the local voice assistant is unable to process a particular command corresponding to the second command keyword; and
after the determination that the local voice assistant is unable to process the particular
command corresponding to the second command keyword, stream, via the network interface, sound data representing at least a portion of the third voice input to the one or more remote servers of the voice assistant service for processing of the third voice input via the voice assistant of the one or more remote servers (“The server(s) 120 (which 
may be one or more different physical devices) may be capable of performing traditional
speech processing (e.g., ASR, NLU, command processing, etc.) as described herein. A single server 120 may perform all speech processing or multiple servers 120 may combine to perform all speech processing. Further, the server(s) 120 may execute certain commands, such as answering spoken utterances of the user 5. In addition, certain speech detection or command execution functions may be performed by the speech-controlled device 110.”; col.5, lines 55 — 67).

	As per claim 3, Lockhart et al. further disclose determining that a confidence score produced by the local voice assistant in processing the third voice input is below a threshold (“a score relating to the captured audio matching a known utterance of a device generated wakeword and/or audible command may be generated and compared to a configurable threshold value. The threshold value may be, for example, a 90% match, a 95% match, or other value corresponding to a substantial match.”; col.22, lines 22 – 27).

	As per claim 6, Lockhart et al. further disclose the playback device is connected to a local area network, and wherein the instructions are executable by the at least one processor such that the playback device is further configured to: discover, via the network interface, local network devices connected to the local area network; and populate the set of keywords supported by the local voice assistant with keywords
corresponding to respective names of the discovered local network devices (“may include data regarding the locations of individual devices (including how close devices may be to each other in a home, if the device location is associated with a user bedroom, etc.), address data, or other such information. Data included in each user profile 304 may correspond to the primary wakeword detector and/or the secondary wakeword detector to determine whether or not a wakeword is included in output audio data.”; col.15, lines 20 — 30).

	As per claim 7, Lockhart et al. further disclose determining that one or more conditions corresponding to the first command keyword are satisfied (“Another approach for wakeword spotting builds HMMs for each key wakeword word and non-wakeword speech signals respectively. The non-wakeword speech includes other spoken words, background noise, etc. There can be one or more HMMs built to model the non- wakeword speech characteristics, which are named filler models.”; col.9, lines 31 — 43).

	As per claim 8, Lockhart et al. further disclose the one or more conditions corresponding to the first command keyword comprise a particular condition representing an absence of background speech, and wherein the instructions that are executable by the at least one processor such that the playback device is configured to determine that the one or more conditions corresponding to the first command keyword are satisfied comprise instructions that are executable by the at least one processor such that the playback device is configured to: determine an absence of background speech in sound detected by the at least one microphone during capture of the second voice input (“determine whether audio data includes speech. Some embodiments may apply voice activity detection (VAD) techniques. Such techniques may determine whether speech is present in an audio input based on various quantitative aspects of the audio input, such as the spectral slope between one or more frames of the audio input; the energy levels of the audio input in one or more spectral bands; the signal-to-noise ratios of the audio input in one or more spectral bands…The non-wakeword speech includes other spoken words, background noise, etc. There can be one or more HMMs built to model the non- wakeword speech characteristics, which are named filler models.”; col.8, lines 61- 67; col.9, lines 31 — 43).

	As per claim 9, Lockhart et al. further disclose the at least one local network device comprises an additional playback device, and wherein the instructions that are executable by the at least one processor such that the playback device is configured to cause the at least one local network device to carry out the particular command according to the one or more parameters comprise instructions that are executable by the at least one processor such that the playback device is configured to: cause, via the network interface, the additional playback device to play back audio content according to the particular command (“a wakeword may include a name by which a user refers to a device... As illustrated in FIG. 9, multiple devices (120, 110, 110b-110e) may contain components of the system 100 and the devices may be connected over a network 199. The network 199 may include a local or private network or may include a wide network such as the Internet. Devices may be connected to the network 199 through either wired or wireless connections. For example, the speech- controlled device 110, a tablet computer 110d, a smart phone 110b, a smart watch 110c, and/or a vehicle 110e may be connected to the network 199”; col.2, lines 50 — 52; col.26, lines 35 — 39).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart et al. (US patent 10,079,015) in view of Torok et al. (US PAP 2018/0233136).
As per claim 4, Lockhart et al. do not specifically teach determining that the at least one keyword of the first voice input includes one or more particular keywords representing a room name; and determine that the room name corresponds to a particular room including the at least one local network device; and assign the particular room to a target parameter for the particular command.
Torok et al. disclose the example environment 106 of FIGS. 1A and 1B is shown as including the audio playback devices 104(1), 104(2), 104(3), and 104(4) (collectively 104), also labeled as devices “A”, “B”, “C”, and “D”, respectively, in FIGS. 1A and 1B. FIGS. 1A and 1B show an example of an environment 106 comprising a house with multiple rooms, which may represent a place of residence of the user 102. For example, the device 104(1) (or “device A”) may be located in a first bedroom 110(1) of the house, the device 104(2) (or “device B”) may be located in a second bedroom 110(2) of the house, and the devices 104(3) and 104(4) (or “devices C and D,” respectively) may be located in a living room 112 of the house (paragraph 33).  The environment 106 can comprise a physical structure with multiple rooms, such as the house shown in FIG. 1, target where device D is located in the living room 112. Thus, in the example of FIG. 11, the user 102 may utter the voice command “Play Joe Songbird on Group 2”, and the microphone 218 of device D, may generate audio data 802 based on the input audio 800 corresponding to the utterance, and may transmit the audio data 802 to the remote system 114 for processing the voice command (paragraph 147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine that the room name corresponds to a particular room including the at least one local network device as taught by Torok et al. in Lockhart et al., because that would help select the target playback device (paragraph 137).

As per claim 5, Lockhart et al. in view of Torok et al., further disclose populate the set of keywords supported by the local voice assistant with keywords corresponding to respective room names of rooms configured according to one or more smart home protocols (paragraphs 33, 137).

8.	Claims 10 – 13, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart et al. (US patent 10,079,015) in view of Wang et al. (US patent 10,593,328)
As per claims 10 – 13, 17, 18, Lockhart et al. do not specifically teach the playback device is configured to: cause, via the network interface, the smart illumination device to adjust an illumination state according to the particular command; cause, via the network interface, the smart thermostat to adjust a temperature setting according to the particular command; cause, via the network interface, the smart door lock to adjust a lock setting according to the particular command; cause, via the network interface, the smart appliance to adjust a setting according to the particular command.
Wang et al. disclose the voice commands may control the device(s) 110, audio devices (e.g., play music over speakers, capture audio using microphones, or the like), multimedia devices (e.g., play videos using a display, such as a television, computer, tablet or the like), smart home devices (e.g., change temperature controls, turn on/off lights, lock/unlock doors, etc.) or the like (col.4, lines 5 – 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to cause the playback device to control different devices as taught by Wang et al. in Lockhart et al., because that would help perform tasks based on the user's spoken commands. (col.1, lines 11 - 13).

9.	Claims 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart et al. (US patent 10,079,015) in view of Tan (US PAP 2010/0332236).
As per claims 14, 19, Lockhart et al. do not specifically teach that at least one processor such that the playback device is configured to: cause, via the network interface, the smart camera to adjust a setting according to the particular command.
Tan discloses that method operating features of telecommunications, audio headsets, speakers, and other communications and electronic devices, such as mobile telephones, personal digital assistants and cameras, using voice-activated, voice-trigged or voice-enabled operation (paragraph 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to cause the playback device to control different devices as taught by Wang et al. in Lockhart et al., because that would help allow the user to operate the device in a hands-free mode if desired (paragraph 5).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maltself et al. teach voice-enabled documents for facilitating operational procedures.  Brown et al. teach method for interfacing with a personal telephony recorder.  Baker et al. teach audio-based load control system.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658